Exhibit ERF WIRELESS, INC. INTRODUCTION TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma combined financial statements are based on the historical financial statements of ERF Wireless, Inc. and Centramedia, Inc., as described in the accompanying notes to the unaudited pro forma combined financial statements.We acquired Centramedia on December 31, The accompanying unaudited pro forma combined balance sheet is presented as if the acquisition of Centramedia occurred on December 31, 2008.The unaudited pro forma combined statements of operations for the year ended December 31, 2008, are presented as if the acquisition of Centramedia had occurred on January 1, 2008.All material adjustments to reflect the acquisition and the repayment of the borrowings under the amended credit facility are set forth in the column “Pro Forma Adjustments.” The pro forma data is for informational purposes only and may not necessarily reflect future results of operations or financial position or what the results of operations or financial position would have been had ERF Wireless, Inc. and Centramedia been operating as combined entities for the periods presented.The unaudited pro forma combined financial statements should be read in conjunction historical financial statements, including the notes thereto, of ERF Wireless, Inc. included in our Form 10-K for the year ended December 31, 2008 filed on March 19, 2009, and the historical financial statements included elsewhere in the Form 8-K. 1 ERF WIRELESS, INC PRO FORMA COMBINED BALANCE SHEET DECEMBER
